STRINGER, Judge.
Sinatra Leon Baker appeals the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion. Baker’s claim is facially sufficient and is not refuted by the attachments to the trial court’s order. Accordingly, we reverse the order on this issue, and affirm it in all other respects.
Baker alleges that the State filed a notice of nolle prosequi in which it dismissed count two in case number CF89 4939, and that he was erroneously sentenced to five years of probation on this count. The trial court stated that Baker had not been sentenced to probation on this count. It attached an order of probation to its order that reflected that Baker had been sentenced to probation for a number of offenses, but this order did not refute Baker’s claim.
The probation order provided by the trial court makes no reference to any of the charges brought in case number CF89-4939. Nothing attached to the trial court’s order shows the disposition of count two of the information.1 Consequently, the trial court must reconsider this issue. If it once again denies relief, it must attach those portions of the record that conclusively refute the claim.
Affirmed in part, reversed in part, and remanded.
GREEN, A.C.J., and DAVIS, J., Concur.

. Baker provided an appendix with his brief filed in this court that was not submitted to the trial court, which contains documents that appear to be from trial court records. One of the documents seems to be a copy of a sentencing order or judgment. This document is six pages long and lists Baker's charges and dispositions. Count two of case number CF89-4939 is included, and the sentence is five years of probation.